In re application of						:
Trace Ostergren							:		
Serial No. 17/164,815						:	DECISION ON
Filed:	February 01, 2021 					:	PETITION
For:  COMPOSTABLE FLEXIBLE MATERIAL			:



This is a decision on the Petition filed under 37 CFR 1.181 to withdraw the finality of the Office Action mailed on September 20, 2021.    

A Non-final Office Action was mailed on April 01, 2021. The Applicant filed a response to this Office Action on June 29, 2021 and subsequently filed an IDS with a certification statement under 37 CFR 1.97(e) on July 25, 2021. A Final Rejection followed on August 09, 2021. The present petition was timely filed on September 20, 2021 requesting that the finality of the August 09, 2021 be withdrawn.


Petitioner argues that the Final Rejection of August 09, 2021 contained new grounds of rejections based prior art, i.e. Iyengar et al., cited in the IDS of July 25, 2021. It is argued that the IDS contained a certification statement under 37 CFR 1.97(e). Thus, it was improper to make the August 09, 2021 Office Action final based on new grounds of rejections over prior art cited in this IDS (see MPEP 609.04(b)(II)(A)(1)). 


MPEP 609.04(b)(II)(A)(1) states that:
If information submitted during the period set forth in 37 CFR 1.97(c) with a statement under 37 CRF 1.97(e) is used in a new ground of rejection on unamended claims, the next Office action will not be made final since in this situation it is clear that applicant has submitted the information to the Office promptly after it has become known and the information is being submitted prior to a final determination on patentability by the Office












Since the Applicant provided a certification statement under 37 CFR 1.97(e) in the IDS submission of July 25, 2021 and the Final Rejection included new art rejections using the prior art cited in this IDS, it is agreed that the finality of this Office Action is premature. 



Accordingly, this petition is GRANTED and the finality of the August 09, 2021 Office Action is withdrawn. 




/Keith D. Hendricks/
____________________________      
Keith D. Hendricks, Acting Director
Technology Center 1700
Chemical and Materials Engineering

Jeanette M. BraunBraun IP Law, LLC1600 W. Lake StreetSuite 103BAddison IL 60101